                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                     Eastern Division

In re:                                                 )
                                                       )
BARBARA TAYLOR                                         )   Case No. 20-42780-399
              Debtor.                                  )
                                                       )   Chapter 13
PENNYMAC LOAN SERVICES, LLC                            )
                                                       )
                       Movant,                         )
                v.                                     )   DOCKET NO. ____________
                                                       )
BARBARA TAYLOR                                         )
DOUGLAS TAYLOR SR.                                     )
              Respondents.                             )

     MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR STAY, OR
          IN THE ALTERNATIVE, MOTION FOR ADEQUATE PROTECTION AND
                    MEMORANDUM IN SUPPORT THEREOF

         COMES NOW, PennyMac Loan Services, LLC and its subsidiaries, affiliates, predecessors in
interest, successors or assigns (“Movant”) by and through its attorneys, Melinda J. Maune and Amy
Tucker Ryan, and the law firm of Armstrong Teasdale LLP, Movant respectfully moves for relief from
the automatic stay and co-debtor stay or, in the alternative, motion for adequate protection, and states
as follows:
         1.    On or about September 30, 2015, Barbara Taylor (“Debtor”) and Douglas Taylor Sr.
executed and delivered to DAS Acquisition Company, LLC, a Limited Liability Company a Note
(“Note”) in the original principal amount of $116,353.00. A true and correct copy of the Note is
attached hereto as Exhibit “A” and incorporated herein by this reference.
         2.    The Note is secured by a Deed of Trust dated September 30, 2015, recorded on October
1, 2015, in Book 21704 at Page 3895, executed and delivered by Debtor and Douglas Taylor Sr. for the
benefit of Mortgage Electronic Registration Systems, Inc., as Beneficiary, as nominee for DAS
Acquisition Company, LLC, a Limited Liability Company, its successors and assigns, covering the
following property:
         LOT 7 OF KUHS ACRES, ACCORDING TO THE PLAT THEREOF RECORDED IN
         PLAT BOOK 41 PAGE 32 OF THE ST. LOUIS COUNTY, RECORDS.



                                                   1
The above-described property is also known as 13034 Spanish Pond Rd., Saint louis, Missouri 63138
(“Property”). A true and correct copy of the Deed of Trust is attached hereto as Exhibit “B” and
incorporated herein by reference.
       3.        Movant is now the holder of the Note and Deed of Trust. A true and correct copy of the
Assignment of Deed of Trust is attached hereto as Exhibit “C” and incorporated herein by reference.
Movant asserts it has the right to foreclose should stay relief be obtained.
       4.        Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on May
28, 2020.
       5.        Upon information and belief, the Debtor and the Co-Debtor are both deceased.
       6.        Upon information and belief and per last conversation with Debtor’s Counsel, an
Affiant or Executor of the Estate has not been appointed.
       7.        On June 23, 2020 and on October 15, 2020 a Notice of Request for Mortgage
Forbearance was filed with the Court. Each Notice granted the Debtor a three month forbearance. The
forbearance period expired October 31, 2020. The forbearance arrears have not been cured nor an
appropriate repayment plan entered into.
       8.        The Debtor’s Chapter 13 plan provides for direct payments. The account is past due in
payments to Movant for the months of January 2021 through March 2021, causing a post-petition
payment arrearage in the amount of $3,936.88. Said sum represents:
            1.   3 payments (1/2021-3/2021) @ $1,017.36 each                      $3,052.08
            2.   Movant’s recoverable attorney fees ($700.00) and costs ($188.00) $888.00
            3.   Less suspense                                                    $(3.20)

Thus, for “cause” relief from the automatic stay is appropriate and should be granted. A true and
correct copy of the Post-Petition Payment History is attached hereto as Exhibit “D” and incorporated
herein by reference.
       9.        The principal balance of this Note is $108,006.19.
       10.       Movant lacks adequate protection of its interest in the property described in Paragraph 2
above. 11 U.S.C. § 362 (d) (1).
       11.       Movant requests relief from co-debtor stay under 11 U.S.C. §1301. Under 11 U.S.C.
§1301(c)(3), Movant’s interest will be irreparably harmed by continuation of stay.
       12.       Upon information and belief, Debtor has little or no equity in the Property for the
benefit of the bankruptcy estate and said Property is not necessary for an effective reorganization. 11
U.S.C. §362(d)(2)(A) and §362(d)(2)(B).
                                                     2
       13.     Movant requests that any order modifying the stay be effective immediately as allowed
under Federal Bankruptcy Rule 4001(a)(3).
       WHEREFORE, for the foregoing reasons, Movant prays that this Court enter an Order
granting relief from the automatic stay and co-debtor stay to enable Movant to exercise any and all
rights provided under non-bankruptcy law and as set forth in the Note and Deed of Trust granting it an
interest in said property, including but not limited to foreclosure of the Property, to pursue a short sale,
deed in lieu of foreclosure or other foreclosure alternatives, to exercise its rights under state law to
obtain possession of the property, or in the alternative that this Court direct Debtor to provide adequate
protection to Movant consistent with the terms of the confirmed plan, that any order modifying the stay
be effective immediately as allowed under Fed. Rule Bankr. P. 4001(a)(3), and for such other and
further relief as is just and appropriate under the circumstances.


                                       Respectfully submitted,

                                       ARMSTRONG TEASDALE LLP

                                       /s/ Melinda J. Maune
                                       Melinda J. Maune, #49797MO, mmaune@atllp.com
                                       Amy Tucker Ryan, #49047MO, aryan@atllp.com
                                       7700 Forsyth Blvd, Ste. 1800
                                       St. Louis, Missouri 63105
                                       Phone: (314) 621-5070
                                       Fax: (314) 621-5065
                                       ATTORNEYS FOR MOVANT




                                                     3
                                   CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically on the
23rd day of March, 2021, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s Electronic Mail Notice
List.

        I certify that a true and correct copy of the foregoing document was filed electronically with the
United States Bankruptcy Court, and has been served by Regular United States Mail Service, first
class, postage fully pre-paid, addressed to the parties listed below on the 23rd day of March, 2021:

Barbara Taylor
13034 Spanish Pond Rd.
Saint Louis, MO 63138

Douglas Taylor
13034 Spanish Pond Rd.
Saint Louis, MO 63138
                                                        /s/ Melinda J. Maune
                                                        Melinda J. Maune, Attorney for Movant




                                                    4
                            IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                        Eastern Division

In re:                            )
                                  )
BARBARA TAYLOR                    )  Case No. 20-42780-399
              Debtor.             )
                                  )  Chapter 13
PENNYMAC LOAN SERVICES, LLC       )
                                  )
              Movant,             )
          v.                      )  DOCKET NO. ____________
                                  )
BARBARA TAYLOR                    )
DOUGLAS TAYLOR SR.                )
              Respondents.        )
                        SUMMARY OF EXHIBITS

         The following exhibits in reference to the Motion for Relief from Automatic Stay and Co-
Debtor Stay are available upon request:
                       A.      Note
                       B.      Deed of Trust
                       C.      Assignment of Deed of Trust
                       D.      Post-Petition Payment History
                                      Respectfully submitted,

                                      ARMSTRONG TEASDALE LLP

                                      /s/ Melinda J. Maune
                                      Melinda J. Maune, #49797MO, mmaune@atllp.com
                                      Amy Tucker Ryan, #49047MO, aryan@atllp.com
                                      7700 Forsyth Blvd, Ste. 1800
                                      St. Louis, Missouri 63105
                                      Phone: (314) 621-5070
                                      Fax: (314) 621-5065
                                      ATTORNEYS FOR MOVANT




                                                   5
                                   CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically on the
23rd day of March, 2021, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s Electronic Mail Notice
List.

        I certify that a true and correct copy of the foregoing document was filed electronically with the
United States Bankruptcy Court, and has been served by Regular United States Mail Service, first
class, postage fully pre-paid, addressed to the parties listed below on the 23rd day of March, 2021:

Barbara Taylor
13034 Spanish Pond Rd.
Saint Louis, MO 63138

Douglas Taylor
13034 Spanish Pond Rd.
Saint Louis, MO 63138
                                                        /s/ Melinda J. Maune
                                                        Melinda J. Maune, Attorney for Movant




                                                    6
EXHIBIT
  A
EXHIBIT
  B
EXHIBIT
  C
                        Post-Petition Payment History - Exhibit D

Post     Date            Amount of     Amount of     Amount Applied Amount    Suspense
Petition Payment         Payment Due   Payment       to Payment     Applied/R Balance
Payment Received                       Received                     emoved
Due Date                                                            from

 6/1/2020   6/25/2020      $1,017.36     $1,017.36     $1,017.36      $0.00       $0.00
 7/1/2020   7/30/2020      $1,017.36     $1,017.36     $1,017.36      $0.00       $0.00
 8/1/2020   11/4/2020      $1,017.36     $1,018.00     $1,017.36      $0.64       $0.64
 9/1/2020   12/1/2020      $1,017.36     $1,018.00     $1,017.36      $0.64       $1.28
10/1/2020    1/5/2021      $1,017.36     $1,018.00     $1,017.36      $0.64       $1.92
11/1/2020    2/3/2021      $1,017.36     $1,018.00     $1,017.36      $0.64       $2.56
12/1/2020    3/4/2021      $1,017.36     $1,018.00     $1,017.36      $0.64       $3.20
 1/1/2021                  $1,017.36                                  $0.00       $3.20
 2/1/2021                  $1,017.36                                  $0.00       $3.20
 3/1/2021                  $1,017.36                                  $0.00       $3.20
                                                                      $0.00       $3.20
                                                                      $0.00       $3.20
                                                                      $0.00       $3.20
                                                                      $0.00       $3.20
                                                                      $0.00       $3.20
                                                                      $0.00       $3.20
                                                                      $0.00       $3.20
